 
Exhibit 10.1


EMPLOYMENT AGREEMENT AMENDMENT


For valuable consideration, the receipt and sufficiency of which the parties
acknowledge, this Employment Agreement Amendment  is entered into this 28th day
of February 2009, by and between Kevin Murphy (hereinafter “Murphy”) and
SteelCloud, Inc. (hereinafter “SteelCloud”).


Whereas, Murphy and SteelCloud entered into an Employment Agreement dated June
8, 2004 (hereinafter “Employment Agreement”), and


Whereas, Murphy and SteelCloud amended the Employment Agreement on October 26,
2007 and December 31, 2008 (hereinafter “Amendments”), and


Whereas, Murphy and SteelCloud now wish to further amend the Employment
Agreement,


Now, therefore, the parties agree as follows:


 
1.
Section 4(a) of the Employment Agreement is amended to reduce and replace
“$215,000” with “$193,500.”

 
2.
Section 4 (d) should be amended to reduce monthly general business allowance
from $1,000 to $500, payable in gross wages.

 
3.
Murphy agrees to forfeit 100,000 stock options granted on October 26, 2007 and
125,000 stock options granted on June 3, 2008.

 
4.
Section 4(e) (a) is replaced with the following:   Under a separate Incentive
Stock Option agreement, Murphy shall be granted an option for 150,000 SCLD
shares on the date this amendment becomes effective.  Such options will vest
quarterly in arrears over a period of one year with a 5 year term.  These stock
options will be subject to the terms of the separate incentive stock option
agreement.

 
5.
A new section 4(e) (c) is added as follows:  Murphy shall receive under a
separate restricted stock agreement, 90,000 shares of restricted stock which
will vest ratably over 12 months, or 7,500 shares per month so long as Murphy is
employed by the Company on the last day of the month.  The Company will pay the
taxes on this stock grant, and Murphy acknowledges that the stock will be
considered restricted shares subject to the requirements of the Securities Act
of 1933 and Virginia Blue Sky laws.  The restrictions on this grant will include
all restrictions necessary to assure compliance with 26 U.S.C. § 409A.



IN WITNESS WHEREOF, each party to this Agreement has caused it to be executed on
the date indicated above.


READ AND AGREED:
READ AND AGREED:
   
Kevin Murphy
SteelCloud, Inc.
   
/s/ Kevin Murphy
/s/ Brian H. Hajost
 
Brian H. Hajost its Chief
 
Executive Officer 

 
 
 

--------------------------------------------------------------------------------

 